DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Office Action on the merits. Claims 1-7, 9-17, and 19-22 as filed 05/04/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 Priority
The present application claims the benefit of U.S. Provisional Application No. 62/434,304, filed on December 14, 2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shade area" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the shade area" in line 44.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, claims 1-7, 9-17, and 19-22 are rejected as being indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0308961 A1 (hereinafter “Burg et al.”) in view of U.S. Patent Application Pub. No. 2013/0203043 A1 (hereinafter “Ozcan et al.”), and U.S. Patent Application Pub. No. 2015/0100330 A1 (hereinafter “Shpits”).
RE: Claim 1 (Currently Amended) Burg et al. teaches the claimed: 
1. (Currently Amended) A method of a server for providing epidemic tracking, the method comprising: receiving at the server, from a plurality of mobile devices associated with a plurality of users, images of testing devices captured by the plurality of mobile devices using an 5automatic image capture function ((Burg et al., [0010], [0159], [0160]) (capturing a digital image of at least a portion of the diagnostic instrument, which has been exposed to a biological sample; the method and system may include one or more computers or similar computing devices such as a personal digital assistant, a portable computer, a laptop, a palmtop, a mobile device, a mobile telephone, a tablet PC, etc.; the computer may connect with one or more remote computers which may be a server));
determining at the server a plurality of test results associated with a particular 10medical condition indicated by each of the received images of the testing devices responsive to receipt of the received images of the testing devices ((Burg et al., [0013], [0050], [0058]) (a diagnostic instrument for identifying a plurality of test results by testing a single patient fluid; unique identification label for the diagnostic information and may be associated with information stored elsewhere e.g. server accessible over the internet; data includes additional information such as patient history information, symptoms, and physical characteristics of the user; the processor controls a digital image analyzers for identifying regions of a digital image containing relevant data, color correcting the digital image, and comparing the corrected portions of the digital image to a table of entries of the manufacturer’s interpretation color chart to determine test results)):
determining for each of the plurality of test results associated with the particular medical condition whether the test result is a positive test result or a negative test result responsive to each of the received images of the testing devices ((Burg et al., [0058], [0146]) (the processor controls a digital image analyzers for identifying regions of a digital image containing relevant data, color correcting the digital image, and comparing the corrected portions of the digital image to a table of entries of the manufacturer’s interpretation color chart to determine test results; typical values provided for test results are negative (-), trace, small (+), moderate (++), and large (+++))).
storing each of the determined plurality of test results associated with a particular medical condition in a database associated with the server, each of the plurality of test results associated with at least one of the plurality of users ((Burg et al., [0013]; [0050], [0058]) (a diagnostic instrument for identifying a plurality of test results by testing a single patient fluid; unique identification label for the diagnostic information and may be associated with information stored elsewhere e.g. server accessible over the internet; data includes additional information such as patient history information, symptoms, and physical characteristics of the user));
[…] each of the positive test results determined from the images of the testing devices […] ((Burg et al., [0058], [0146]) (the processor controls a digital image analyzers for identifying regions of a digital image containing relevant data, color correcting the digital image, and comparing the corrected portions of the digital image to a table of entries of the manufacturer’s interpretation color chart to determine test results; typical values provided for test results are negative (-), trace, small (+), moderate (++), and large (+++))).
Burg et al. fails to explicitly teach, but Ozcan et al. teaches the claimed:
receiving at the server a global positioning system (GPS) location of a mobile device that captured an image of the testing device for each of the received images of the testing devices ((Ozcan et al., [0052]) (geographic location may be automatically determined based on GPS locations generated by the GPS processor is included in a test report which is uploaded to a remote server that contains a database of plurality of test results of different users)); 
storing, on the database associated with the server, a plurality of user information from each of the plurality of users having a positive test result ((Ozcan et al., [0052], [0054]) (test reports a determination whether the test is positive or negative and may include additional information such as patient-specific information; test reports received at the remote server are stored in a database));
plotting each of the positive test results […] on a map as a single point based on the received GPS location of the mobile device providing the image of the testing device ((Ozcan et al., [0052], [0053]) (geographical information of where the test was conducted and geographic location of where the tested individual is located automatically determined based on GPS locations generated; the user may display RDT data that is overlaid on top of a map that shows the location of persons infected with a particular disease)); 
generating a display of the map responsive to the plotted positive test results […], , the display tracking the particular medical condition based on the plurality of test results and the plurality of user information ((Ozcan et al., [0053]) (the user may display RDT data that is overlaid on top of a map that shows the location of persons infected with a particular disease; the system may be used to develop and monitor a real-time infection map that shows the location of persons infected with a particular disease to be particularly useful from an epidemiological standpoint such that disease progression and outbreaks can be monitored remotely)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time infection map of displayed positive test results as taught by Ozcan et al. within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al. with the motivation of integrating mobile phones with diagnostic testing functionality to fight against epidemics with cloud-based outbreak monitoring (Ozcan et al., [0007], [0008]). 
Burg et al. and Ozcan et al. fail to explicitly teach, but Shpits teaches the claimed: 
determining if each of the plotted positive test results is adjacent another plotted positive test result on the map ((Shpits, [0009], [0033], [0068], [0075]) (users input incident reports containing disease symptoms or a confirmed disease into a geolocation-enabled mobile device such as a mobile phone, and the incident reports are sent to a server for processing; the server identifies one or more infection sites based on the analyzed incident report; a mobile device may be geolocated using GPS satellites; a graphical user interface for viewing a map of nearby hazards i.e. adjacent positive test)); 25
[…] wherein at least a portion of the map includes a shaded area, the shaded area indicating areas where plotted positive test results are determined to be adjacent to other positive test results […] generating the shaded area within the display directly responsive to the plotted positive test results […] that are determined to be adjacent to the other positive test results ((Shpits, [0009], [0033], [0068], [0075]) (users input incident reports containing disease symptoms or a confirmed disease into a geolocation-enabled mobile device such as a mobile phone, and the incident reports are sent to a server for processing; a graphical user interface for viewing a map of nearby hazards; map view may display a geographical map of the user’s vicinity or larger geographical territory, region, or continent with areas of detected disease outbreaks indicated by colors or shading which may represent a disease type or number of incidents detected and may also allow a user to access additional relevant information pertaining to each hazard));
selecting a shade of the shade area responsive to a number of the other positive test 35results […] adjacent to the plotted positive test results ((Shpits, [0075]) (map view may display a geographical map of the user’s vicinity or larger geographical territory, region, or continent with areas of detected disease outbreaks indicated by colors or shading which may represent a disease type or number of incidents detected and may also allow a user to access additional relevant information pertaining to each hazard));
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices showing nearby threats and color or shading to represent disease as taught by Shpits within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al. and the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al. with the motivation of detecting, identifying, and tracking outbreaks in real-time or near real-time in order to help contain the spread of disease (Shpits, [0006]).
RE: Claim 2 (Previously Presented) Burg et al., Ozcan et al., and Shpits teach the claimed: 
2. (Previously Presented) The method of Claim 1, wherein the plurality of test results are achieved by testing a biologic sample with each one of the testing devices ((Burg et al., [0009]) (a method and electronic user device for performing quantitative assessment of color changes induced by exposure of multiple test strips to a biological material/fluid)).
RE: Claim 9 Burg et al., Ozcan et al., and Shpits teach the claimed:
9. (Original) The method of Claim 1, further comprising transmitting information concerning the particular medical condition to healthcare ((Burg et al., [0060], [0061]) (the system includes a data transmitter for transmission of data and information from the portable electronic device to an external electronic device, a computer network, and/or a digital storage device, collectively referred to as a network environment; once the data is provided to the network environment, it may be made available to interested third parties including caregivers, doctors, third party payment organizations, insurance and health maintenance organizations, pharmacists, or public health organizations)).
RE: Claim 10 Burg et al., Ozcan et al., and Shpits teach the claimed:
10. (Original) The method of Claim 1, further comprising transmitting information concerning the particular medical condition to healthcare providers via access to the database ((Burg et al., [0060], [0061]) (the system includes a data transmitter for transmission of data and information from the portable electronic device to an external electronic device, a computer network, and/or a digital storage device, collectively referred to as a network environment; once the data is provided to the network environment, it may be made available to interested third parties including caregivers, doctors, third party payment organizations, insurance and health maintenance organizations, pharmacists, or public health organizations)).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0308961 A1 (hereinafter “Burg et al.”) in view of U.S. Patent Application Pub. No. 2013/0203043 A1 (hereinafter “Ozcan et al.”), and U.S. Patent Application Pub. No. 2015/0100330 A1 (hereinafter “Shpits”), and further in view of U.S. Patent No. 5,876,926 (hereinafter “Beecham”).
RE: Claim 3 (Original) Burg et al., Ozcan et al., and Shpits teach the claimed:
3. (Original) The method of Claim 2.
Burg et al., Ozcan et al., and Shpits fail to explicitly teach, but Beecham teaches the claimed:
further comprising assigning a unique identification to the biologic sample ((Beecham, Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unique alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine labeling and storing of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., and the method and system for the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices showing nearby threats and color or shading to represent disease as taught by Shpits with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11). 
RE: Claim 4 (Original) Burg et al., Ozcan et al., Shpits, and Beecham teach the claimed:
4. (Original) The method of Claim 3, further comprising storing the unique identification of the biologic sample on the database ((Beecham, Col 7, Lines 31-33; Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unite alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code; linking the result, the biometric data and the unique correlating code together to form a single record and storing the single record in a database)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine labeling and storing of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., and the method and system for the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices showing nearby threats and color or shading to represent disease as taught by Shpits with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11).
RE: Claim 5 (Original) Burg et al., Ozcan et al., Shpits, and Beecham teach the claimed:
5. (Original) The method of Claim 4, further comprising receiving a correlative value for each of the plurality of test results ((Beecham, Col. 7, Lines 51, 52; Col. 8, Lines 17-19) (labeling the biological sample with the biometric data and the date of collection)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the correlation of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., and the method and system for the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices showing nearby threats and color or shading to represent disease as taught by Shpits with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11).
RE: Claim 6 (Original) Burg et al., Ozcan et al., Shpits, and Beecham teach the claimed:
6. (Original) The method of Claim 5, further comprising storing the correlative value on the database in association with the unique identification of the biologic sample ((Beecham, Col. 7, Lines 55-57, 62-65) (analyzing the test sample to derive a result indicative of medical condition of the test subject, linking the biometric indicia and the result to form a single record and recording the single record in a database; linking the alphanumeric correlation code, the biometric indicia and the result to form the single record and recording the single record in a database)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the storing of correlative results of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., and the method and system for the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices showing nearby threats and color or shading to represent disease as taught by Shpits with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11).
RE: Claim 7 (Previously Presented) Burg et al., Ozcan et al., and Shpits teach the claimed:
7. (Previously Presented) The method of Claim 1.
Burg et al., Ozcan et al., and Shpits fail to explicitly teach, but Beecham teaches the claimed:
wherein each one of the plurality of test results is associated with the user information of the plurality of user information that corresponds to a user who provided the test results ((Beecham, Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unique alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine labeling and storing of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., and the method and system for the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices showing nearby threats and color or shading to represent disease as taught by Shpits with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0308961 A1 (hereinafter “Burg et al.”) in view of U.S. Patent Application Pub. No. 2013/0203043 A1 (hereinafter “Ozcan et al.”), and U.S. Patent Application Pub. No. 2015/0100330 A1 (hereinafter “Shpits”), and further in view of U.S. Patent Application Pub. No. 2017/0132357 A1 (hereinafter “Brewerton et al.”).
RE: Claim 21 (Currently Amended) Burg et al., Ozcan et al., and Shpits teach the claimed:
21. (Currently Amended) The method of Claim 1, further comprising((Brewerton et al., [0145]) (a cohort summary interface which includes graphical depictions of, as well as data tables for, the demographic characteristics of a cohort such as age, gender, ethnicity, and a primary diagnosis i.e. characterizing users of a primary diagnosis (positive test result), based on the demographic characteristics (user information))).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the cohort summary for individuals with a diagnosis by their demographic characteristics as taught by Brewerton et al. within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., and the method and system for the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices showing nearby threats and color or shading to represent disease as taught by Shpits with the motivation of affordably and securely store, access, and analyze medical data (Brewerton et al., [0004]).
Claims 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0308961 A1 (hereinafter “Burg et al.”) in view of U.S. Patent Application Pub. No. 2007/0196871 (hereinafter “Reich”), U.S. Patent Application Pub. No. 2013/0203043 A1 (hereinafter “Ozcan et al.”), and U.S. Patent Application Pub. No. 2015/0100330 A1 (hereinafter “Shpits”).
RE: Claim 11 (Currently Amended) Burg et al. teaches the claimed: 
11. (Currently Amended) A system for providing epidemic tracking, the system comprising: […] a server configured to: receive, from a plurality of mobile devices, images of the testing devices captured by the plurality of mobile devices using an automatic image capture 15function ((Burg et al., [0010], [0160]) (capturing a digital image of at least a portion of the diagnostic instrument, which has been exposed to a biological sample; the method and system may include one or more computers or similar computing devices such as a personal digital assistant, a portable computer, a laptop, a palmtop, a mobile device, a mobile telephone, a tablet PC, etc.)):
determine a plurality of test results associated with the particular medical 20condition indicated by each of the received images of the testing devices responsive to receipt of the received images of the testing devices ((Burg et al., [0013]; [0050], [0058]) (a diagnostic instrument for identifying a plurality of test results by testing a single patient fluid; unique identification label for the diagnostic information and may be associated with information stored elsewhere e.g. server accessible over the internet; data includes additional information such as patient history information, symptoms, and physical characteristics of the user; the processor controls a digital image analyzers for identifying regions of a digital image containing relevant data, color correcting the digital image, and comparing the corrected portions of the digital image to a table of entries of the manufacturer’s interpretation color chart to determine test results)); 
determine for each of the plurality of test results associated with the particular medical condition whether the test result is a positive test result or a negative test result responsive to each of the received images of the testing devices ((Burg et al., [0058], [0146]) (the processor controls a digital image analyzers for identifying regions of a digital image containing relevant data, color correcting the digital image, and comparing the corrected portions of the digital image to a table of entries of the manufacturer’s interpretation color chart to determine test results; typical values provided for test results are negative (-), trace, small (+), moderate (++), and large (+++))); 
store each of the determined plurality of test results associated with a particular medical condition in a database associated with the server, each of the plurality of test results associated with at least one of the plurality of users ((Burg et al., [0013]; [0050], [0058]) (a diagnostic instrument for identifying a plurality of test results by testing a single patient fluid; unique identification label for the diagnostic information and may be associated with information stored elsewhere e.g. server accessible over the internet; data includes additional information such as patient history information, symptoms, and physical characteristics of the user));
[…] each of the positive test results determined from the images of the testing devices […] ((Burg et al., [0058], [0146]) (the processor controls a digital image analyzers for identifying regions of a digital image containing relevant data, color correcting the digital image, and comparing the corrected portions of the digital image to a table of entries of the manufacturer’s interpretation color chart to determine test results; typical values provided for test results are negative (-), trace, small (+), moderate (++), and large (+++))).
Burg et al. fails to explicitly teach, but Reich teaches the claimed: 
a plurality of testing devices associated with a particular medical condition having thereon an alignment target and having a plurality of immunoassay test strips, the plurality of immunoassay test strips each including: 5a sample pad capable of receiving a biologic sample, a conjugate pad containing particles for conjugating with antibodies or antigens present in the biologic sample, and a membrane strip having a test line and a control line, wherein the test line and the control line are viewable ((Reich, [0013], [0023]-[0025], Fig 1) (immunochromatographic strip (ICS) test; a sample pad using in addition to a conjugate pad contains antibodies labeled for visualization; a test line and control line)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine testing devices having immunochromatographic strip test and sample pads used in addition to a conjugate pad for visualization as taught by Reich within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al. with the motivation of providing a fast, accurate, and inexpensive test (Reich., [0008]). 
Burg et al. and Reich fail to explicitly teach, but Ozcan et al. teaches the claimed: 
a database for storing test results determined responsive to tests performed by the plurality of testing devices ((Ozcan et al., [0052], [0054]) (test reports a determination whether the test is valid or invalid, positive or negative, and may include additional information such as patient-specific information; test reports received at the remote server are stored in a database));
receive a global positioning system (GPS) location of the plurality of mobile devices that captured the image of the testing device for each of the received images of the testing devices ((Ozcan et al., [0052]) (geographic location may be automatically determined based on GPS locations generated by the GPS processor is included in a test report which is uploaded to a remote server that contains a database of plurality of test results of different users));  
store, on the database associated with the server, a plurality of user information from each of the plurality of users having a positive test result ((Ozcan et al., [0052], [0054]) (test reports a determination whether the test is positive or negative and may include additional information such as patient-specific information; test reports received at the remote server are stored in a database)); 30
plot each of the positive test results […] on a map as a single point based on the received GPS location of the mobile device providing the image of the testing device ((Ozcan et al., [0052], [0053]) (geographical information of where the test was conducted and geographic location of where the tested individual is located automatically determined based on GPS locations generated; the user may display RDT data that is overlaid on top of a map that shows the location of persons infected with a particular disease)); 
generate […], […], , the display tracking the particular medical condition based on the plurality 40of test results and the plurality of user information ((Ozcan et al., [0053]) (the user may display RDT data that is overlaid on top of a map that shows the location of persons infected with a particular disease; the system may be used to develop and monitor a real-time infection map that shows the location of persons infected with a particular disease to be particularly useful from an epidemiological standpoint such that disease progression and outbreaks can be monitored remotely)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time infection map of displayed positive test results as taught by Ozcan et al. within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al. and testing devices having immunochromatographic strip test and sample pads used in addition to a conjugate pad for visualization as taught by Reich, with the motivation of integrating mobile phones with diagnostic testing functionality to fight against epidemics with cloud-based outbreak monitoring (Ozcan et al., [0007], [0008]). 
Burg et al., Reich, and Ozcan et al. fail to explicitly teach, but Shpits teaches the claimed: 
determine if each of the plotted positive test results is adjacent another plotted positive test result on the map ((Shpits, [0009], [0033], [0068], [0075]) (users input incident reports containing disease symptoms or a confirmed disease into a geolocation-enabled mobile device such as a mobile phone, and the incident reports are sent to a server for processing; the server identifies one or more infection sites based on the analyzed incident report; a mobile device may be geolocated using GPS satellites; a graphical user interface for viewing a map of nearby hazards i.e. adjacent positive test));  35
[…] wherein at least a portion of the map includes a shaded area the shaded area indicating areas where plotted positive test results are determined to be adjacent to other positive test results, […] generate the shaded area within the display directly responsive to the plotted positive test results […] that are determined to be adjacent to the other positive test results ((Shpits, [0009], [0033], [0068], [0075]) (users input incident reports containing disease symptoms or a confirmed disease into a geolocation-enabled mobile device such as a mobile phone, and the incident reports are sent to a server for processing; a graphical user interface for viewing a map of nearby hazards; map view may display a geographical map of the user’s vicinity or larger geographical territory, region, or continent with areas of detected disease outbreaks indicated by colors or shading which may represent a disease type or number of incidents detected and may also allow a user to access additional relevant information pertaining to each hazard));
generate a shade of the shade area responsive to a number of the other 45positive test results […] adjacent to the plotted positive test results ((Shpits, [0075]) (map view may display a geographical map of the user’s vicinity or larger geographical territory, region, or continent with areas of detected disease outbreaks indicated by colors or shading which may represent a disease type or number of incidents detected and may also allow a user to access additional relevant information pertaining to each hazard)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices showing nearby threats and color or shading to represent diseases as taught by Shpits within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., testing devices having immunochromatographic strip test and sample pads used in addition to a conjugate pad for visualization as taught by Reich, and the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al. with the motivation of detecting, identifying, and tracking outbreaks in real-time or near real-time in order to help contain the spread of disease (Shpits, [0006]).
RE: Claim 12 (Previously Presented) Burg et al., Reich, Ozcan et al., and Shpits teach the claimed: 
12. (Currently Amended) The system of Claim 11, wherein the plurality of test results are achieved by testing biologic samples with each one of the testing devices ((Burg et al., [0009]) (a method and electronic user device for performing quantitative assessment of color changes induced by exposure of multiple test strips to a biological material/fluid)).
RE: Claim 19 (Original) Burg et al., Reich, Ozcan et al., and Shpits teach the claimed:
19. (Original) The system of Claim 11, the server further configured to transmit information concerning the particular medical condition to healthcare organizations ((Burg et al., [0060], [0061]) (the system includes a data transmitter for transmission of data and information from the portable electronic device to an external electronic device, a computer network, and/or a digital storage device, collectively referred to as a network environment; once the data is provided to the network environment, it may be made available to interested third parties including caregivers, doctors, third party payment organizations, insurance and health maintenance organizations, pharmacists, or public health organizations)).
RE: Claim 20 (Original) Burg et al., Reich, Ozcan et al., and Shpits teach the claimed:
20. (Original) The system of Claim 11, the server further configured to transmit information concerning the particular medical condition to healthcare providers via access to the database ((Burg et al., [0060], [0061]) (the system includes a data transmitter for transmission of data and information from the portable electronic device to an external electronic device, a computer network, and/or a digital storage device, collectively referred to as a network environment; once the data is provided to the network environment, it may be made available to interested third parties including caregivers, doctors, third party payment organizations, insurance and health maintenance organizations, pharmacists, or public health organizations)).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0308961 A1 (hereinafter “Burg et al.”) in view of U.S. Patent Application Pub. No. 2007/0196871 (hereinafter “Reich”), U.S. Patent Application Pub. No. 2013/0203043 A1 (hereinafter “Ozcan et al.”), and U.S. Patent Application Pub. No. 2015/0100330 A1 (hereinafter “Shpits”), and further in view of U.S. Patent No. 5,876,926 (hereinafter “Beecham”).
RE: Claim 13 (Original) Burg et al., Reich, Ozcan et al., and Shpits teach the claimed:
13. (Original) The system of Claim 12.
Burg et al., Reich, Ozcan et al., and Shpits, fail to explicitly teach, but Beecham teaches the claimed
 the server further configured to assign a unique identification to the biologic sample ((Beecham, Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unique alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine labeling and storing of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, and the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices where a confirmed disease was input as taught by Shpits, and the system for providing map markers that recalculate marker groups based on the zoom level change as taught by Dai et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11).
RE: Claim 14 (Original) Burg et al., Reich, Ozcan et al., Shpits and Beecham teach the claimed:
14. (Original) The system of Claim 13, the server further configured to store the unique identification of the biologic sample on the database ((Beecham, Col 7, Lines 31-33; Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unite alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code; linking the result, the biometric data and the unique correlating code together to form a single record and storing the single record in a database)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine labeling and storing of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, and the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices where a confirmed disease was input as taught by Shpits, and the system for providing map markers that recalculate marker groups based on the zoom level change as taught by Dai et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11).
RE: Claim 15 (Original) Burg et al., Reich, Ozcan et al., Shpits and Beecham teach the claimed:
15. (Original) The system of Claim 14, the server further configured to receive a correlative value for each of the plurality of test results ((Beecham, Col. 7, Lines 51, 52; Col. 8, Lines 17-19) (labeling the biological sample with the biometric data and the date of collection)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the correlation of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, and the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices where a confirmed disease was input as taught by Shpits, and the system for providing map markers that recalculate marker groups based on the zoom level change as taught by Dai et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11).
RE: Claim 16 (Original) Burg et al., Reich, Ozcan et al., Shpits and Beecham teach the claimed:
16. (Original) The system of Claim 15, the server further configured to store the correlative value on the database in association with the unique identification of the biologic sample ((Beecham, Col. 7, Lines 55-57, 62-65) (analyzing the test sample to derive a result indicative of medical condition of the test subject, linking the biometric indicia and the result to form a single record and recording the single record in a database; linking the alphanumeric correlation code, the biometric indicia and the result to form the single record and recording the single record in a database)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the storing of correlative results of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, and the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices where a confirmed disease was input as taught by Shpits, and the system for providing map markers that recalculate marker groups based on the zoom level change as taught by Dai et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11).
RE: Claim 17 (Previously Presented) Burg et al., Reich, Ozcan et al., and Shpits teach the claimed:
17. (Previously Presented) The system of Claim 11.
Burg et al., Reich, Ozcan et al., and Shpits fail to explicitly teach, but Beecham teaches the claimed:
wherein each one of the plurality of test results is associated with the user information of the plurality of user information that corresponds to a user who provided the test results ((Beecham, Col 8, Lines 20-25) (apparatus for labeling the biological sample with the biometric data and the date of collection and includes an apparatus for providing a unique alphanumeric code to the test subject, the unique alphanumeric code for permitting positive correlation of the biological sample with the unique alphanumeric code)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine labeling and storing of a biological sample with the biometric data and the data of collection that includes a unique alphanumeric code as taught by Beecham within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, and the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices where a confirmed disease was input as taught by Shpits, and the system for providing map markers that recalculate marker groups based on the zoom level change as taught by Dai et al. with the motivation of linking the specimen as originating from a test subject from which the specimen is collected to report results correctly (Beecham, Col 2., Lines 1-11).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0308961 A1 (hereinafter “Burg et al.”) in view of U.S. Patent Application Pub. No. 2007/0196871 (hereinafter “Reich”), U.S. Patent Application Pub. No. 2013/0203043 A1 (hereinafter “Ozcan et al.”), U.S. Patent Application Pub. No. 2015/0100330 A1 (hereinafter “Shpits”), and further in view of U.S. Patent Application Pub. No. 2017/0132357 A1 (hereinafter “Brewerton et al.”).
RE: Claim 22 Burg et al., Reich, Ozcan et al., and Shpits teach the claimed:
21. (Previously Presented) The system of Claim 11, wherein the server further categorizes users having a positive test result responsive to the user information from each of the plurality of users having the positive test result ((Brewerton et al., [0145]) (a cohort summary interface which includes graphical depictions of, as well as data tables for, the demographic characteristics of a cohort such as age, gender, ethnicity, and a primary diagnosis i.e. characterizing users of a primary diagnosis (positive test result), based on the demographic characteristics (user information))).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the cohort summary for individuals with a diagnosis by their demographic characteristics as taught by Brewerton et al. within the method and system for performing assessment of color changes induced by exposure of multiple tests strips to a biological material/fluid using automatic calibration of a digital image as taught by Burg et al., the system of using immunochromatographic strip tests as taught by Reich, the method and system for providing the real-time infection map of displayed positive test results as taught by Ozcan et al., and the method and system for the real-time outbreak management and safety alert system for displaying a map view of confirmed disease through the GPS data from mobile devices showing nearby threats and color or shading to represent disease as taught by Shpits with the motivation of affordably and securely store, access, and analyze medical data (Brewerton et al., [0004]).
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed herein below in the order in which they appear. 
Applicant argues in substance that:
Regarding the objections to claim 21, Applicant argues that the amendments overcome the informalities;
Regarding the 103 rejection of claims 1-7, 9-17, and 19-22, Applicant argues that the previously cited references fail to teach each limitation of independent claims 1 and 11. 
In response to Applicant’s argument that (b) regarding the 103 rejection of claims 1-7, 9-17, and 19-22, Examiner respectfully disagrees. 
Applicant resubmits previous arguments that previously cited references fail to describe determining if plotted test results are adjacent to another plotted test result not the generating a map display having shaded areas showing determined adjacent test results. (Remarks, Pgs. 8-10). Applicant argues Shpits uses crowd wisdom to disclose a manner of possible disease outbreaks through user input data. Applicant’s arguments appear to rely on an interpretation that the user input data of Shpits is not the same as the “positive test results,” as recited in the instant claims, and thus, it would not be possible for Shpits to teach the limitations of determining adjacency to other positive test results nor the generation of the shaded area responsive to the plotted positive test results. Examiner respectfully disagrees. Examiner responded to the above arguments in the Advisory Action dated 04/25/2022, also shown in Applicant’s Remarks on pg. 10. Examiner will further clarify these arguments in light of Applicant’s amendments below. 
In response to the above, Applicant amended independent claims 1 and 11 particularly describing that the shaded areas of the display are generated directly responsive to the plotted positive test results that are determined to be adjacent to the other positive test results determined from images of the testing devices. (Remarks, Pgs. 10-11). 
Examiner respectfully submits that the previously cited references teach each of the limitations of independent claims 1 and 11, as currently amended, in obvious combination. First, Examiner respectfully submits that Burg et al. is relied upon for teaching the limitations of determining positive test results determined from images of testing devices. (See Burg et al., at [0058], [0146]) (the processor controls a digital image analyzers for identifying regions of a digital image containing relevant data, color correcting the digital image, and comparing the corrected portions of the digital image to a table of entries of the manufacturer’s interpretation color chart to determine test results; typical values provided for test results are negative (-), trace, small (+), moderate (++), and large (+++)). Next, Examiner respectfully submits that Ozcan et al. teaches the plotting of each of the positive test results on a map as a single point based on the received GPS data location of the mobile device providing the image of the testing device (See Ozcan et al. at [0052], [0053]) (geographical information of where the test was conducted and geographic location of where the tested individual is located automatically determined based on GPS locations generated; the user may display RDT data that is overlaid on top of a map that shows the location of persons infected with a particular disease)). In view of the above, Examiner submits that Burg et al. and Ozcan et al., in obvious combination, teach the determining of positive test results from images of testing devices and plotting the geographic location of where the test was conducted on a map, displaying the location of persons infected with a particular disease. 
	Lastly, Examiner respectfully submits Shpits, in obvious combination with the teachings of Burg et al. and Ozcan et al. as discussed above, fill the gaps remaining in independent claims 1 and 11. Applicant argues that “Shpits while suggesting shading based on the User incident reports does not suggest shadings base on adjacent actually determined test results.” Examiner respectfully disagrees with Applicant’s interpretation the Shpits fails to disclose shading based on adjacent actually determined test results. First, while Burg et al. and Ozcan et al. already are cited as teaching plotted positive test results determined from images of testing devices, Shpits discloses plotting incident reports of confirmed disease, which Examiner interprets a confirmed disease a positive test result i.e. a report of a confirmed disease. (See Shpits, [0009]). In this way, it is the obvious combination of Burg et al., first disclosing positive test results from images of testing devices, with Ozcan et al., second disclosing plotting on a map the geographic location of positive test results of persons infected with a particular disease, and Shpits, lastly disclosing a map view that may display a geographical map with areas of detected disease outbreaks indicated by colors or shading which may represent a disease type or number of incidents detected, through incident reports comprising confirmed diseases (See Shpits, [0009], [0033], [0068], [0075]).
Accordingly, Examiner respectfully maintains the 103 rejection of independent claims 1 and 11, as well as their currently pending dependent claims, for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2016/0187263 teaches a network for identifying a test subject providing an analyte based on a resulting image of a test (Abstract). 
U.S. Patent Application Pub. No. 2017/0323431 A1 teaches determining extreme values or outliers in a color image ([0274]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.B./Examiner, Art Unit 3626

/EVANGELINE BARR/Primary Examiner, Art Unit 3626